REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Applicant’s argument in Remarks filed 11 January 2022, that (“Applicant amends 
claim 1 to provide that the “control circuit” is configured to receive a first indication signal indicative of a short-term coverage condition change in the wireless communication cell and a second indication signal indicative of a long-term coverage condition change in the wireless communication cell” and “cause the antenna array to modify the GoB in response to the short-term coverage condition change and the long-term coverage condition change in the wireless communication cell.”  Amendments noted, emphasis added.  Support for the amendments can be found at least in paragraph 0052 of the Application as Filed.  No new matter is added.”)
The Examiner agrees that the prior art made of record fail to disclose in 
combination “cause the antenna array to modify the GoB in response to the short-term coverage condition change and the long-term coverage condition change in the wireless communications cell.”  Where the application, para. [0052] defined the “short-term coverage condition” as “a minute or an hour coverage condition” and the long-term coverage condition is defined as “a day or a week” coverage condition change in a wireless communications cell.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412